DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 03/07/2022 is acknowledged.  The traversal is on the ground(s) that the documents D1 and D2 of the incoming written opinion do not disclose amounts for Isochrysis extract or pentylene glycol, document D3 discloses Isochrysis but does not incorporate it into a working example and document D4 teaches Isochrysis extracts and 1,2 pentanediol however does not disclose them in use together.  This is not found persuasive because the documents each teach the use of Isochrysis extracts for the use in modifying hair and the special technical feature is the Isochrysis extract. Documents D1 and D2 do not need to disclose the specific amounts for the teaching of the special technical feature to lack an inventive step or to not be novel. Thus, even if the use of the Isochrysis extract may be described to have a different function by the applicant, which does not appear to be the case, the use of the Isochrysis extract has previously been described in the art.  Document D3 gives evidence of the hair fiber modulating abilities and even though it may teach other microalgae extracts as being useful for the same purpose the teaching still shows that the instant application does not have an inventive step.
The applicant also argues that disclosures of document D4 teaches that different species of microalgae cannot be used to predict the effects obtainable by use of a different species and that the effects of the Tahitian Isochysis is largely dependent upon extraction conditions. This understanding would have been well known in the art and expected, however the disclosure still teaches that the microalgae species would be one that may be used in hair care for reducing breakage, reducing split ends, reducing frizz, reducing snagging and also teaches both aqueous and non-aqueous extraction techniques (see claims 9-12) to comprise different components within the extracts. Thus, with the combined teachings one would expect to create a method for modifying a hair fiber with the use of an Isochrysis extract and with a reasonable expectation of success, even if the expectation is dependent upon the extraction technique.
The requirement is still deemed proper and is therefore made FINAL.
Examiner acknowledges the canceling of claims 1-11, 13, 15, 16 and 21 and the amendments to the claims filed on 03/07/2022.
Examiner acknowledges the amendments made to claims 12-14 and 22 and the newly added claims 24-34 filed on 07/17/2022.
Claims 12-14, 17-20 and 22-34 are being examined on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12-14, 17-20 and 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmetics and Toiletries article (https://www.cosmeticsandtoiletries.com/cosmetic-ingredients/actives/news/21845229/symrise-introduces-algae-extracts-for-hair-thickening-and-self-tanning) and Hermann (from IDS, EP2168570A2).  This rejection is a newly combined rejection based on the previously presented prior art to account for the amendments filed on 07/14/2022.
Regarding claim 12 and 29, Cosmetics and Toiletries web-based article teaches a composition called Symrise Force 1631 which comprises of Pentylene Glycol, also known as 1,2 pentanediol (and) Isochrysis Galbana extract for the prevention of thinning hair and hair loss while thickening and strengthening hair. The recommended use is at 4% in formulations (see page 1, first para.).
Cosmetics and Toiletries does not teach the steps of rinsing the human hair to remove parts or all of the composition from the hair or repeating the steps and drying the hair, however these steps would have been obvious at the effective filing date to a person having ordinary skill in the art as these are steps that would allow for multiple applications and for washing the product from the hair after application and allowing the hair to dry. These steps are commonly done with hair cosmetics and are not themselves inventive. Also, the particular improvements are not discussed with the same activities however the products are the same and would thus have the same activity. Additionally, Cosmetics and Toiletries teaches the composition is known to strengthen hair thus it’s application would improve strength and decrease fiber breakage.
Regarding claims 13-14, the method would inherently have the claimed activities as the composition is identical to the claimed invention. The components of the instant invention are structurally identical thus the functionality would also be the same. Also, Cosmetics and Toiletries teaches the composition is known to strengthen hair thus it’s application would result in decreased fiber breakage.
Cosmetic and Toiletries teaches a method for treating dead hair fibers because the composition is for treating hair and as the applicant argues in the previous response and in the instant application, hair fibers are dead (see instant specs page 2, background). Thus, it would be known to any person having skill in the art that the hair composition is for the use in treating dead hair.
Cosmetics and Toiletries does not specifically teach that the Isochrysis is Tahitian Isochrysis, or the particular amounts of the components in the composition, or that the composition is a rinse-off composition.
Hermann’s general disclosure is to extracts of isochrysis, preferably Tahitian Isochrysis for use in cosmetics, dermatological or therapeutic products (see abstract). 
Regarding claim 12 and 29, Hermann teaches the extract of Isochrysis to be in the composition in amounts from 0.001 to 20%, preferably 0.01 to 10 wt % and most preferably from 0.1-5 wt % (see claim 6). Hermann also teaches wherein the auxiliary substances can be included in the amounts of 5-99.99 wt%, preferably 10-80 wt% based on total weight of the product (see 0065) and teaches 1,2-pentanediol as an additional auxiliary agent (see 0048-0049, 0091) and gives working examples of the combined ingredients (see Table 1).
Regarding claim 17, Hermann teaches that Tahitian Isochrysis extracts are useful for influencing and modifying the growth and pigmentation of human hair (see claim 1 and 0034-0036).
Regarding claim 18, Hermann teaches the extract as a dry extract (see claims 4 and 6).
Regarding claim 19, Hermann teaches the extract in the range from 0.001 wt% to 20 wt% (see claim 6).
Regarding claim 20, Hermann teaches 1,2 pentanediol being used as an additional solvent, solubilizing agent, preservative or antioxidant (see 0048) and teaches that additional ingredients can be in the composition in the amount ranging from 10 to 80 wt% (see 0065).
Herman also teaches “depending on the concentration of the 1,2-diol no further preservation or only reduced levels of preservatives are needed to protect the composition from microbial growth” (see 0049).
Regarding claim 22, Hermann teaches the formulation as a shampoo, conditioner, hair tonic, hair lotion, hair rinse, styling cream, 2-in-1 shampoo and hair coloring composition (see 0062).
Regarding claim 23, Hermann teaches that the extractant can be hexane, ethyl acetate, water, or methanol (see 0037).
Regarding claims 24-28 and 30-34, Cosmetics and Toiletries and Hermann do not specifically teach the composition for improving tensile strength and/or decreasing fiber breakage, wherein the hair has been chemically treated or bleached, wherein the method reduces frizz, or wherein the hair is of a human of African descent, however these limitations would have been met and/or obvious at the effective filing date to persons skilled in the art because the composition would comprise of the same ingredients and therefore would have the same functionality as claimed in the instant invention. Although the benefits may not have been recognized until the instant applicant discovered them, however they still would have already been a result of the previous arts method steps because the steps would have been the same. Providing a composition which includes the same ingredients, within the already disclosed active ranges and to the same patient population would have resulted in the same activity.
Therefore, it would have been obvious at the effective filing date to a person having skill in the art to use Tahitian Isochrysis in the composition taught by Cosmetics and Toiletries because this particular extract is known for treating dead hair fibers and strengthening hair and it is also obvious to use the specific extracting techniques and formulations as taught by Hermann because these processes have already been disclosed specifically for the use of Isochrysis extracts. It would have further been obvious to use the composition as a rinse-off composition which is subsequently removed by rinsing because in one aspect of the invention, it is taught as a shampoo and shampoos are meant to be rinsed off. Also, the product is taught to strengthen hair (see Cosmetics and Toiletries) and that is one of the components of what the instant invention is trying to do (see instant invention claim 12, improves tensile strength and decrease fiber breakage). 
It would also have been obvious to optimize the two ingredients to the instantly claimed ranges because the ranges of both ingredients have already been disclosed for their activity of strengthening and treating dead hair and optimizing already known ingredients for the same or similar purposes to within ranges that have already been disclosed is prima facie obvious. Also, Hermann teaches that depending on the concentration of diol used, there would be no need for the use of preservatives, thus it would have been obvious to optimize the 1,2-penanediol to within the claimed range and to an amount which would allow for there to exclude the additional use of preservatives.
It would further be obvious to use the composition on hair of humans of African descent because the product is not limited to only specific demographics and is intended for use on those needing to improve hair strength. 
There would have been a reasonable expectation of success in arriving at the instant invention because each of the limitations have already been taught in the prior art or are prima facie obvious given the prior art.


Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach a method of treating “dead hair” and does not teach the product as a “rinse-off” product because the prior art focuses on the regrowth of hair, which when considered by people skilled in the art would equate to leave-in or leave-on products used for the scalp. 
Cosmetics and toiletries (Anderson) teaches the product for preventing thinning hair and strengthening hair. In this aspect one would realize that the treatment is to the hair itself and one would realize that the hair itself is dead, which is also stated by the applicant to be known (see previous argument and background in specs). Thus, a person having skill would think to apply the product to “dead hair”. Furthermore, in one aspect of the invention, Hermann teaches the product as a shampoo and shampoos are rinse-off products, thus it would have been obvious to create a “rinse-off” composition as being claimed. Hermann may teach that the product is also used for the regrowth of hair, but Cosmetics and Toiletries teaches that the composition is known to strengthen and thicken the hair itself and in this aspect there is no reference or evidence that these specific results are the results of new hair growth because these results can be independent of the hair growth effect.
The applicant argues that the prior art does not disclose the specific ranges for the two ingredients, however this is not the case as Hermann teaches ranges for both ingredients which are within the instantly claimed ranges (see above rejection) and given the prior art’s teachings there would have been a well-articulated reason to optimize the ingredients to operate within the claimed ranges.
The applicant argues that there would be no predictable results or a reasonable expectation of success in the use of the prior arts references in treating existing hair. Cosmetics and Toiletries teaches the use in treating thinning hair and strengthening hair and Hermann teaches wherein the use can be for the pigmentation of hair, both of these are predictable and with expectations of success in using the compositions for treating existing hair. Just because the art also teaches that the compositions are known to regrow hair does not equate to the treatments being only used for purposes of the scalp or hair follicle only. The composition can have more than one benefit which is known in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655        

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655